DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 October 2020 has been entered.

Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the Non-Final Office Action filed 22 June 2020 and not repeated herein is overcome and hereby withdrawn. 

Claim Objections
Claim 2 is objected to because of the following informalities: since claim 1 introduces the additive component of the composition of layer I, claim 2 should recite “of the additive” as opposed to “of at least one additive”.  Alternatively, if claim 1 is amended so as to recite “at least one additive selected from” for the reasons described .   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 1-4 and 6-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 1
Claim 1 also recites “40 to 1 parts by wt. of an olefinic copolymer as an impact modifier, the olefinic copolymer consisting of:
a) 20 to 99.9 wt% of ethylene and 1-butene, and
c) 0.1 to 50 wt% of an olefinically unsaturated dicarboxylic anhydride”

This claim language is indefinite because the claimed ranges of amounts of a) and c) of the olefinic copolymer include values which cannot add up to 100 wt% which required by the use of the “consisting of” claim language.  This is specifically due to the lower limit value of component a) being 20 wt%.  For the purpose of examination, the Examiner will interpret the claims as reciting “a) 50 to 99.9 wt% of ethylene and 1-butene”.  Claims 2-4 and 6-15 are rejected for depending from indefinite claim 1. Appropriate action is required.

Claims 2-4 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 2 recites “comprises 0.1 to 60 wt% of at least one additive” which indicates that more than one of additives is permitted.  However, claim 1 from which claim 2 depends recites “3) an additive
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fish et al., US 2008/0145584 (“Fish”) in view of Lamberts et al., US 2016/0102202 (“Lamberts”)(both references previously cited).  
Regarding claim 1, Fish discloses a multilayer laminate material comprising a first layer (A), a second layer (B), and a third layer (C) [abstract, 0014, 0035, 0036, inter alia, polyamide 6T/610 [0024-0028].  
Fish is silent regarding the laminate material comprising the molding compound recited in claim 1.
Lamberts discloses a polyamide molding composition with improved processability. The composition which may consist of  (A) 29 to 89wt% of a partly crystalline polyamide having a melting temperature (Tm) of at least 270° C, (B) 1 to 15 wt% of an ethylene/vinyl acetate copolymer; and (C) 10 to 70 wt% of a filler or reinforcing material, (D) 0 to 20wt% of an impact modifier [abstract, 0001, 0007-0016, 0144-0146]. 
The partly crystalline polyamide (A) may be, inter alia, a polyamide 6T/610 in which the terephthalic acid content of the diacid component of the polyamide is at least 50 mol% [0041-0043, 0066].  As such, Lamberts teaches a polyamide 6T/610 comprising 50 mol% or more of 6T units and 50 mol% or less of 610 units. The ethylene/vinyl acetate copolymer (B) is relied upon to improve the melt flow properties of the composition and therefore reads on a processing aid [0001, 0017, 0024].  The filler or reinforcing material (C) may be, inter alia, carbon fibers or iron powder [0114, 0125] which are intrinsically electrically conductive and therefore read on additive to increase electrical conductivity.  The impact modifier (D) may be, inter alia, TAFMER 
Fish and Lamberts are both directed towards the use of polyamide resin compositions including compositions comprising polyamide 6T/610. It would have been obvious to one of ordinary skill at the time the instant invention was effectively filed to have modified the laminate material of Fish by forming the third layer (C) from the resin composition of Lamberts in order to take advantage of the composition's improved processability. 
The third layer (C) and second layer (B) of the laminate material of modified Fish would have respectively read on layer I and layer II of the multilayer composite recited in claim 1. The polyamide 6T/610 and TAFMER MH7010 of the composition of the third layer would have read on the partially aromatic copolyamide and olefinic copolymer recited in claim 1. The iron powder/carbon fibers and the ethylene/vinyl acetate copolymer of the third layer composition would have respectively read on the additive to increase electrical conductivity and processing aid of the list of additives recited in section 3 of claim 1. The proportions of the polyamide 6T/610, TAFMER MH7010, and additive in the third layer would have overlapped, and therefore rendered obvious, the proportions of polyamide, olefinic copolymer, and additive recited in claim 1 (see MPEP 2144.05).  The 6T and 610 units of the polyamide 6T/610 resin that would have been present in polyamide of the third layer would have respectively read on unit a and unit b recited in claim 1. The proportions of 6T and 610 units in the polyamide resin would 
The proportions of each of the comonomers in the TAFMER MH7010 component of the polyamide composition of the third layer would have encompassed or overlapped, and therefore rendered obvious, the claimed proportions.
The proportion of fluoropolymer in the second layer (B) would have read on the amounts recited in claim 1.  
Regarding claims 2-4, Lamberts teaches that the disclosed polyamide molding composition may additionally comprise from 0 to 4wt% of additives including copper halides (i.e. a copper stabilizer) and antioxidants (i.e. oxidation stabilizers).
Regarding claim 6, Fish teaches a second layer (B) formed from THV [0053, 0058] which reads on the THV recited in claim 6. 
Regarding claims 7 and 8, the first layer (A) of the laminate material of modified Fish would have read on the further one or more layers recited in claim 7.  Alternatively, Fish teaches that the hose may further comprise a polyester fiber reinforcing layer [0032] which reads on the further layer of claim 7 and the layer of polyester molding compound recited in claim 8.
Regarding claims 9, 10, 12, 13, and 15, Fish teaches that the laminate material may be formed into a hose or tube which may be used transport or handle fluids including fuels [0037, 0038].
Regarding claim 11, Fish teaches that material may comprise an additional metal layer [0031] which reads on the electrically conductive layer of claim 11.

Claims 1-4, 6, and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Molnar et al., US 6,686,012 (“Molnar”)(previously cited) in view of Lamberts.
Regarding claim 1, Molnar discloses a multilayer laminate material comprising a non-fluorinated polymer layer in contact with a fluoropolymer layer (abstract, col. 1 lines 7-8, col. 1 line 57-col. 2 line 57, col. 3 line 41-57).  The non-fluorinated polymer layer may be formed from a polyamide including a partially aromatic polyamide (col. 3 lines 41-56). Molnar does not teach or suggest that the fluoropolymer layer is required to comprise any additional components and as such reasonably teaches a layer consisting of a fluoropolymer.  
Molnar is silent regarding the hose comprising the molding compound recited in claim 1.
Lamberts discloses a polyamide molding composition with improved processability. The composition consisting of  (A) 29 to 89wt% of a partly crystalline polyamide having a melting temperature (Tm) of at least 270° C, (B) 1 to 15 wt% of an ethylene/vinyl acetate copolymer; and (C) 10 to 70 wt% of a filler or reinforcing material, (D) 0 to 20wt% of an impact modifier [abstract, 0001, 0007-0016, 0144-0146]. 
The partly crystalline polyamide (A) may be, inter alia, a polyamide 6T/610 in which the terephthalic acid content of the diacid component of the polyamide is at least 50 mol% [0041-0043, 0066].  As such, Lamberts teaches a polyamide 6T/610 comprising 50 mol% or more of 6T units and 50 mol% or less of 610 units. The ethylene/vinyl acetate copolymer (B) is relied upon to improve the melt flow properties inter alia, carbon fibers or iron powder [0114, 0125] which are intrinsically electrically conductive and therefore read on additive to increase electrical conductivity.  The impact modifier (D) may be, inter alia, TAFMER MH7010 which is an ethylene/butylene copolymer comprising 0.7 wt% of maleic anhydride residues [0129, 0139].  As such, TAFMER MH7010 is understood to comprise 99.3 wt% of ethylene and butylene residues and 0.7 wt% of maleic anhydride residues.
Molnar and Lamberts are both directed towards the use of polyamide resin compositions. It would have been obvious to one of ordinary skill at the time the instant invention was effectively filed to have modified the laminate material of Molnar by forming the non-fluorinated polymer layer from polyamide resin composition of Lamberts in order to take advantage of the composition's improved processability. 
The non-fluorinated polymer layer and fluoropolymer layers of the laminate material of modified Molnar would have respectively read on layer I and layer II of the multilayer composite recited in claim 1. 
The polyamide 6T/610 and TAFMER MH7010 of the composition of the non-fluorinated layer would have read on the partially aromatic copolyamide and olefinic copolymer recited in claim 1. The iron powder/carbon fibers and the ethylene/vinyl acetate copolymer of the non-fluorinated layer composition would have respectively read on the additive to increase electrical conductivity and processing aid of the list of additives recited in section 3 of claim 1. The proportions of the polyamide 6T/610, TAFMER MH7010, and additive in the non-fluorinated layer would have overlapped, 
The proportion of fluoropolymer in the fluoropolymer layer would have read on the amounts recited in claim 1.
Regarding claims 2-4, Lamberts teaches that the disclosed polyamide molding composition may additionally comprise from 0 to 4wt% of additives including copper halides (i.e. a copper stabilizer) or antioxidants (i.e. oxidation stabilizers).
Regarding claims 6 and 14, Molnar teaches that the fluorinated polymer comprises TFE and VDF and may additionally comprise ethylene and hexafluoropropene (col. 3 lines 7-15). As such, Molnar reasonably teaches a fluoropolymer which reads on the ETFE recited in claims 6 and 14.
Regarding claims 9, 10, 12, 13, and 15, Molnar teaches forming the laminate into a hose including a fuel hose (col. 5 lines 12-20).

Response to Arguments
On pages 8 and 9 of the remarks Applicant asserts that the closed transition of “consisting of” recited in claim 1 precludes the ethylene/vinyl acetate copolymer (EVAC) of the composition taught by Lamberts.  However, the Examiner notes Lambert discloses that the EVAC component of the composition functions to adjust the melt flow properties of the composition [0001, 0017, 0024] and therefore fairly reads on a processing aid which is recited as a possible component on the composition of claimed layer (I). 
Additionally, it is noted that claim 1 recites “consisting of at least 40 wt.% of the following components:” which renders the claim indefinite due to the inconsistent nature of the terms “consisting of” and “at least 40 wt.%”. Due to the indefinite nature of claim 1, the Examiner interprets claim 1 as merely requiring the moulding compound of claim 1 as containing at least 40 wt.% of the claimed components while allowing for additional component. This interpretation is consistent with the broadest reasonable interpretation as set forth in MPEP 2173.02 
On page 8 of the remarks Applicant asserts that there is no instruction or guidance in the disclosure of Lamberts which would have led one of ordinary skill in the art to have employed only a component (D) as an impact modifier. However, for the reasons described above, the EVAC polymer component of the composition of Lambert is not excluded from the scope of claim 1 because it serves as a processing aid.  
Additionally, it is noted that instantly pending claim 1 recites “a first layer (layer I) of a moulding compound comprising at least at least 40 wt% of the following components:” (emphasis added).  As such, the scope of the instantly pending claims 
On pages 8 and 9 of the remarks Applicant asserts that TAFMER MH7010 is one of a very broad group of additional impact modifiers and there is no guidance or motivation to select this one material from all those listed.  However, it is noted that Applicant has not demonstrated that there is any criticality associated with the claimed component (2). Additionally, MPEP 2123 establishes that a reference may be relied upon for all that it would have reasonably suggested to one of ordinary skill in the art.  The Examiner maintains that given that Lamberts clearly recites using TAFMER MH7010 as an impact modifier, the reference reasonably teaches one of ordinary skill in the art to use it as component (D) of the disclosed composition. As such, Applicant’s argument is not found persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079.  The examiner can normally be reached on M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LEE E SANDERSON/Primary Examiner, Art Unit 1782